Order and judgment dismissing the complaint, unanimously reversed, on the law, with costs to plaintiff-appellant, and the motion therefor denied. The action is for an injunction restraining the defendants from selling, soliciting orders for, transporting and carrying into the State of New York alcoholic beverages in violation of the Alcoholic Beverage Control Laiv. For the reasons set forth in Essenfeld Bros., Inc. v. Hostetter (20 A D 2d 34), decided herewith, the complaint states a cause of action.
Rabin J. P., McNally and Steuer JJ., concur in decision; Stevens and Eager, JJ., concur in result.
Order and judgment dismissing the complaint, unanimously reversed, etc.